Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Odenheimer (US PGPub 20180121236), in view of Emelyanov (US Patent 10248449) and further in view of Schultz (US PGPub 20180139238) failed to disclose of a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause the a machine to perform operations comprising: receiving an indication to create a big-data application; in response to receiving the indication, generating an application instance using a big-data container template that comprises a multi-layer container configured to manage a lifecycle of the big-data application, wherein the multi-layer container comprises: a first container layer comprising operating system settings and security settings; a second container layer comprising big-data settings and libraries common to a plurality of big-data applications; a third container layer comprising user settings  and a test application; and a fourth container layer comprising a big-data application source code and big-data application specific settings; and configuring a build environment and a test environment for the application instance, as recited by the independent claim 14.   

Regarding Claim 1, the closest prior-art found, Odenheimer, in view of Emelyanov and Schultz discloses of a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause the a machine to perform operations comprising: receiving an indication to create a big-data application; in response to receiving the indication, generating an application instance using a big-data container template that comprises a multi-layer container configured to manage a lifecycle of the 

However, the prior-art, Odenheimer, in view of Emelyanov and Schultz failed to disclose as cited above. Claim 23 is a system claim, similar to the claim 1, and claim 31 is another method claim, similar to the claim 1 as well. 
 Therefore, the prior-art, Odenheimer, in view of Emelyanov and Schultz failed to teach the product of claim 14, the system of claim 23 and the method of claim 31. Therefore, claims 14-18 and 21-35 are allowed while claims 1-13 and 19-20 are canceled. 

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAE U JEON/Primary Examiner, Art Unit 2193